On consideration whereof, the Court is of opinion :
“ That the Defendant might be prosecuted to outlawry upon the Indictment found against him ; but, in order to have such judgment of outlawry regularly pronounced, in a prosecution for a misdemeanor, a Pluries Capias should be awarded and returned ‘ not found,’ before the Exigent should issue: whereupon, the said Writ should issue, and if a sufficient number of County Courts should not intervene to enable the Sheriff to exact the Defendant at five successive County Courts, a new Writ should issue reciting the first, with the Sheriff’s return thereon, (which should state the manner in which it had been partially executed,) and requiring the party to be exacted from County Court to County Court, so that with the first he be exacted five *times, after which fifth exaction, and before the return day of the Exigent, the Defendant should be outlawed by the judgment of the Coroner of the county, whose name should appear by the return of the- Sheriff. This Court is therefore of opinion, that the motion of the attorney for the Commonwealth, for a judgment of outlawry upon the said proceedings, should be. overruled : and it being now impossible for judgment of outlawry to be pronounced by the Coroner upon the aforesaid proceedings according to Eaw, it is the opinion of this Court, that a new Capias should issue against the Defendant, and subsequent proceedings be had thereupon, conformable to the foregoing opinion.
“ All which is directed to be certified to the said Superior Court of Eaw.”